In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00181-CV
     ___________________________

 ANUOLUWAPO O. POPOOLA, Appellant

                     V.

 WELLS FARGO BANK, N.A., Appellee



  On Appeal from the 141st District Court
          Tarrant County, Texas
      Trial Court No. 141-310361-19


    Before Kerr, Birdwell, and Bassel, JJ.
   Memorandum Opinion by Justice Kerr
                             MEMORANDUM OPINION

       On September 9, 2020, Anuoluwapo O. Popoola, proceeding pro se, filed an

appellant’s brief. That same day, we notified her that her brief did not conform with

Texas Rule of Appellate Procedure 38.1(a)–(d), (f)–(k) and with Second Court of

Appeals Local Rule 1.A. See Tex. R. App. P. 38.1(a)–(d), (f)–(k); 2nd Tex. App. (Fort

Worth) Loc. R. 1.A. We warned Popoola that if she did not file a rule-compliant

amended brief by September 21, 2020, we could strike her brief and dismiss her

appeal. See Tex. R. App. P. 38.8(a), 38.9(a), 42.3.

       Instead of amending her brief, Popoola moved for an extension of time to do

so. But Popoola did not pay the $10 motion-filing fee, and her motion lacked a

certificate of service and a certificate of conference. See Tex. R. App. P. 5, 9.5,

10.1(a)(5); Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil Cases in the

Courts of Appeals, and Before the Judicial Panel on Multi-District Litigation, Misc. Docket No.

15-9158 (Aug. 28, 2015) (listing courts of appeals’ fees). We thus asked her to pay the

filing fee and to file the missing certificates by October 5, 2020. We warned Popoola

that if she failed to do so, her motion could be returned to her unfiled. We received

no response.

       Because Popoola failed to pay the filing fee and file the certificates, we returned

her motion to her unfiled on October 13, 2020. That same day, we notified Popoola

for a second time that her brief did not conform with the Texas Rules of Appellate

Procedure and with the Second Court of Appeals Local Rules. See Tex. R. App. P.

                                              2
38.1(a)–(d), (f)–(k); 2nd Tex. App. (Fort Worth) Loc. R. 1.A. In addition to the rules

listed in our first notice, we notified Popoola that her brief did not comply with Texas

Rules of Appellate Procedure 9.1(b) and 9.4(i). See Tex. R. App. P. 9.1(b), 9.4(i). We

once again warned Popoola that we could strike her brief and dismiss her appeal if she

did not file a rule-compliant amended brief. See Tex. R. App. P. 38.8(a), 38.9(a), 42.3.

We gave Popoola until October 23, 2020, to do so, but we have received no response.

       Because Popoola has failed to file a rule-compliant amended brief after we

afforded her two opportunities to do so, we strike her brief and dismiss this appeal

for want of prosecution. See Tex. R. App. P. 38.8(a)(1), 38.9(a), 42.3(b), 43.2(f).


                                                        /s/ Elizabeth Kerr
                                                        Elizabeth Kerr
                                                        Justice

Delivered: January 14, 2021




                                            3